DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 and 19 are amended due to Applicant's amendment dated 01/12/2022.  Claims 1-20 are pending.
Response to Amendment
The rejection of claims 1-7, 11-13, and 19 under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A1 (“Heo”) is not overcome due to the Applicant’s amendment dated 01/12/2022. The rejection is maintained. 
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Mujica in view of Heo and Song et al. US 2013/0015489 A1 (“Song”) is not overcome due to the Applicant’s amendment dated 01/12/2022. The rejection is maintained. 
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Mujica in view of Heo and Jarikov et al. US 2007/0126347 A1 (“Jarikov”) is not overcome due to the Applicant’s amendment dated 01/12/2022. The rejection is maintained. 
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Mujica in view of Heo and Yang et al. US 2016/0163989 A1 (“Yang”) is not overcome due to the Applicant’s amendment dated 01/12/2022. The rejection is maintained. 
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Mujica in view of Heo and Stossel et al. WO 2004/081017—using US 2006/0220004 A1 as English translation (“Stossel”)—is not overcome due to the Applicant’s amendment dated 01/12/2022. The rejection is maintained
The rejection of claims 15 and 17 under 35 U.S.C. 103 as being unpatentable over Mujica in view of Heo and Goushi et al. US 2016/0248036 A1 (“Goushi”) is not overcome due to the Applicant’s amendment dated 01/12/2022. The rejection is maintained. 
The rejection of claims 16 and 18 under 35 U.S.C. 103 as being unpatentable over Mujica in view of Heo, Yang and Ma et al. US 9,722,200 B2 (“Ma”) is not overcome due to the Applicant’s amendment dated 01/12/2022. The rejection is maintained. 
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Mujica in view of Heo and Cho US 2017/0222183 A1 (“Cho”) is not overcome due to the Applicant’s amendment dated 01/12/2022. The rejection is maintained. 
Response to Arguments
Applicant’s arguments on pages 13-15 of the reply dated 01/12/2022 with respect to the rejection of claims 1-7, 11-13, and 19 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues that Mujica discloses a compound of formula (I-5) (structure shown below) is a hole-transport material, wherein A is an arylamino group corresponding to D of the present claims.

    PNG
    media_image1.png
    188
    169
    media_image1.png
    Greyscale

Applicant argues Heo specifically teaches that when Ar1 is a triazine group, the resulting compounds have high electron mobility which allow them performing a role of a hole blocking layer in an OLED (Heo ¶ [0135]). Thus Applicant argues that modifying the compound of Mujica in view of Heo would render Mujica unsatisfactory for the intended purpose, i.e. as a hole-transport material in a hole-transport layer, an electron-blocking layer, or a hole-injection layer of an OLED.
Examiner's response –Mujica teaches formula (1-5) is a preferred embodiment of formula I) (col. 22, lines 25-27). Mujica teaches the compound of formula (I) is suitable as a material for layers 
However, even in the case of an OLED comprising a compound of formula (I) as a hole transport material, wherein the compound of formula (I) comprises a diphenyl-triazine group, one of ordinary skill in the art would still expect the compound to be suitable for use as a hole transport material.
While Mujica does not specifically teach a compound including a diphenyl-triazine group, Mujica does teach in formula (I) Z is on each occurrence CR2 or N (col. 2, lines 36). Mujica further teaches R2 may be a heteroaromatic ring system having 5 to 30 aromatic ring atoms, specifically including 1,3,5-triazine (col. 2, line 59; col. 3, lines 5-6; and col. 4, lines 48-49 and col. 5, line 14). Mujica teaches R2 may be substituted by one or more radicals R3, wherein R3 may be an aromatic ring system having 5 to 30 aromatic ring atoms, specifically including benzene (col. 3, lines 5-8 and 12-26; and col. 4, lines 48-53). 
Furthermore, Mujica teaches systems in which two or more aryl or heteroaryl groups are linked to another via single bonds are also taken to be aromatic or heteroaromatic systems such as diphenyl-triazine (col. 4, lines 42-47). Accordingly, Mujica specifically teaches diphenyl-triazine as a suitable substituent for a compound of formula (I).
In view of the general formula and teachings of Mujica, one of ordinary skill in the art would expect that the modified compound of Mujica in view of Heo comprising a diphenyl-triazine group would suitably function as a hole transport material in an organic electroluminescent device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A1 (“Heo”).
Regarding claims 1-4, 6-7, and 19, Mujica teaches excellent performance data can be achieved in electronic devices using a xanthene compound of the formula (I), shown below (col. 1, lines 11-16)

    PNG
    media_image2.png
    228
    340
    media_image2.png
    Greyscale
(col. 2)
Mujica teaches the electronic device is particularly preferably an organic electroluminescent device (OLED) comprising an anode, cathode, and at least one emitting layer, characterized in that at least one organic layer comprises at least one compound of formula (I) (col. 115, lines 62-67) and in a preferred embodiment, the compound of formula (I) is employed as fluorescent emitter in an emitting 
    PNG
    media_image3.png
    197
    325
    media_image3.png
    Greyscale
(col. 55). 
Mujica fails to teach a compound as above wherein the carbazole substituent is located in the circled position
    PNG
    media_image4.png
    197
    325
    media_image4.png
    Greyscale
. However, Mujica does teach particularly preferred groups A conform to the formulae (A-II-1) to (A-II-50) (col. 9, lines 23-24) and preferred embodiments of the compounds of the formula (I) conform to one of the formulae (I-1) to (I-8) (col. 20, lines 66-67). Mujica teaches specific examples of such preferred embodiments including formula (I-5-19) 
    PNG
    media_image5.png
    268
    241
    media_image5.png
    Greyscale
(col. 21, line 45) with formula (A-II-19) 
    PNG
    media_image6.png
    203
    166
    media_image6.png
    Greyscale
(col. 13, line 35). 
Therefore, given the general formula and teachings of Mujica, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute carbazole in the position highlighted above, because Mujica teaches the variable may preferably be selected as the position for the carbazole substituent. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the fluorescent emitter in the emitting layer of the electronic device of Mujica and possess the benefits taught by Mujica.  See MPEP 2143.I.(B).
Mujica fails to specifically teach a compound above wherein the xanthene compound is not substituted by benzene. However, Mujica does teach Z is on each occurrence CR2 or N, wherein R2 may be H (col. 2, lines 36 and 59). Mujica additionally teaches compound 1
    PNG
    media_image7.png
    312
    319
    media_image7.png
    Greyscale
, wherein Z on each occurrence is CH (col. 28). Therefore, given the general formula and teachings of Mujica, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute CH for the benzene substituent, because Mujica teaches the variable may preferably be selected as Z. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the fluorescent emitter in the emitting layer of the electronic device of Mujica and possess the benefits taught by Mujica.  See MPEP 2143.I.(B).
The modified compound of Mujica has the structure of 
    PNG
    media_image8.png
    329
    285
    media_image8.png
    Greyscale
.
Mujica fails to teach a compound as above wherein the compound comprises an additional substituent that reads on the claimed A. However, Mujica does teach Z is on each occurrence CR2 or N, 2 may be an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms, which may be substituted by one or more radicals R3, and R3 may be an aromatic or heteroaromatic ring system having 5 to 30 aromatic ring atoms (col. 2, lines 36 and 59 and col. 3, lines 5-8 and 12-26). Mujica additionally teaches systems in which two or more aryl or heteroaryl groups are linked to another via single bonds are also taken to be aromatic or heteroaromatic systems such as diphenyl-triazine (col. 4, lines 42-47).
Heo teaches a hetero-cyclic compound represented by Chemical Formula 1 
    PNG
    media_image9.png
    145
    249
    media_image9.png
    Greyscale
(¶ [0006]), wherein the hetero-cyclic compound can be used as a material of an organic material layer of an organic light emitting device (¶ [0021]). Heo teaches when Ar1 is a triazine group of Chemical Formula 3b 
    PNG
    media_image10.png
    111
    130
    media_image10.png
    Greyscale
, HOMO energy is deep with 6.1 eV or higher, and electron mobility is high and therefore when used in an organic light emitting device, a device having low driving voltage, high efficiency and long lifespan is obtained (¶ [0132] and [0135]-[0136]).
Heo teaches specific examples of Chemical Formula 1 including the compound 
    PNG
    media_image11.png
    117
    210
    media_image11.png
    Greyscale
(bottom of pg. 120), which shows a triazine group represented by Chemical Formula 3b substituted in the 4-position of a xanthene compound.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a triazine group represented by Chemical Formula 3b on the modified compound of Mujica, based on the teaching of Heo.  The motivation for doing so would have been to provide a device having low driving voltage, high efficiency and long lifespan, as taught by Heo.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the triazine group shown in the compound above
    PNG
    media_image11.png
    117
    210
    media_image11.png
    Greyscale
in the 4-position of the modified compound of Mujica, because it would have been choosing a specific example of Chemical Formula 3b substituted in a specific position, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the fluorescent emitter in the emitting layer of the electronic device of Mujica and possessing the benefits taught by Heo.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising a triazine group represented by Chemical Formula 3b having the  
The modified compound of Mujica in view of Heo has the following structure:

    PNG
    media_image12.png
    406
    493
    media_image12.png
    Greyscale

Per claim 1, the modified compound of Mujica in view of Heo reads on the claimed Formula 1 wherein:
X is carbon; 
A is 
    PNG
    media_image13.png
    134
    161
    media_image13.png
    Greyscale
;
D is 
    PNG
    media_image14.png
    176
    199
    media_image14.png
    Greyscale
;
Each of X1, X2, and X3 is nitrogen;
Each of R1 and R2 is a C6 aryl group;
R5 is a hydrogen group; and
R3, R4, R6, and R7 are not required to be present.
 Per claim 2, A is 
    PNG
    media_image15.png
    179
    233
    media_image15.png
    Greyscale
.
Per claim 3, D is 
    PNG
    media_image16.png
    156
    163
    media_image16.png
    Greyscale
.
Mujica in view of Heo appears silent with respect to the modified compound being a charge transfer compound. However, the instant specification recites that compound 1 is a charge transfer compound (instant ¶ [0054]).  Since Mujica in view of Heo teaches instant compound 1, the same structure as disclosed by the Applicant, the modified compound of Mujica in view of Heo being a charge transfer compound is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Per claims 4 and 19, the modified compound of Mujica in view of Heo reads on the claimed compound 1.
Regarding claim 5, Mujica in view of Heo teach the modified compound as described above with respect to claim 1. Mujica fails to teach a difference between the singlet and triplet state of the compound is less than about 0.3 eV. The instant specification recites that a difference between the energy level of the claimed space-through charge transfer compound and the energy level of the triplet state of the claimed space-through charge transfer compound is less than 0.3 eV (instant ¶ [0129]). The instant specification additionally teaches compound 1 is a space-through charge transfer compound (¶ [0054]).  Since Mujica in view of Heo teaches compound 1, the same structure as disclosed by the Applicant, the property of the difference between the singlet and triplet state being less than about 0.3 eV is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claims 11 and 13, Mujica in view of Heo teach the modified compound as described above with respect to claim 7. Mujica further teaches the organic electroluminescent device may preferably be a three-layer system in which the device comprises three emitting layers, where at least one of these layers comprises at least one compound of the formula (I) and where the three layers exhibit blue, green and orange or red emission (col. 116, lines 33-39), wherein each emission layer consists of at least one matrix material (host material) and an emitting dopant (emitter) (col. 193, lines 42-44).
Mujica fails to teach the specific locations of the three emitting layers. However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to place the emitting layer comprising the fluorescent emitter of formula (I) between the  
The emitting layer comprising the fluorescent emitter of formula (I) will hereinafter be referred to the first emitting layer and the two remaining emitting layers will hereinafter be referred to as the second emitting layer and the third emitting layer.
As the claimed first electrode and the claimed second electrode may each read on either the anode or the cathode, the organic electroluminescent device of Mujica in view of Heo reads upon the limitation of claim 11 wherein the second emitting layer is positioned between the first electrode and the first emitting layer. Additionally, the organic electroluminescent device of Mujica in view of Heo reads upon the limitation of claim 1 wherein the third emitting layer is positioned between the second electrode and the first emitting layer. 
Regarding claim 12, Mujica in view of Heo teach the modified compound as described above with respect to claim 11. Mujica further teaches the organic electroluminescent device may comprise an electron-blocking layer (col. 116, lines 1-6). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the organic electroluminescent device to comprise an electron-blocking layer, because one of ordinary skill in the art would reasonably have expected the elements of the electron-blocking layer and the organic electroluminescent device to predictably maintain their respective properties or functions after they have been combined, and this 
Mujica teaches a compound of the formula (I) may be present in at least one organic layer (col. 115, lines 62-67), and preferably in emitting layers and electron-blocking layers (col. 116, lines 46-52). Additionally, Mujica teaches compounds of the formula (I) are employed as matrix material (col. 117, lines 66-67 to col. 118, line 1). Mujica teaches specific examples of the compounds of formula (I) including compound 1 
    PNG
    media_image17.png
    306
    318
    media_image17.png
    Greyscale
(col. 28).
Therefore it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use compound 1 as both the electron-blocking layer material and the matrix material (host) of the second emitting layer, because it would have been choosing a specific compound of formula (I), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the electron-blocking layer and the matrix material in the second emitting layer of the organic electroluminescent device of Mujica in view of Heo and possessing the benefits taught by Mujica.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (I) having the benefits taught by Mujica in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A2 (“Heo”) as applied to claim 7 above, and further in view of Song et al. US 2013/0015489 A1 (“Song”).
Regarding claim 8, Mujica in view of Heo teach the modified compound as described above with respect to claim 7. Mujica fails to teach a difference between an energy level of a HOMO of the matrix material (host) and an energy level of a HOMO of the emitter or a difference between an energy level of a LUMO of the matrix material and an energy level of a LUMO of the emitter is less than about 0.5 eV.
Song teaches an organic light emitting diode including a first emitting material layer including a first host with a first dopant (abstract). Song teaches when the energy level of the LUMO of the dopant is higher than the energy level of the LUMO of the host by about 0.001 eV to about 0.5 eV, the luminous efficiency of the emitting material layer is improved (¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a matrix material so that the energy level of the LUMO of the modified compound (fluorescent emitter of formula (I)) is higher than the energy level of the LUMO of the matrix material by about 0.001 eV to about 0.5 eV, based on the teaching of Song.  The motivation for doing so would have been to improve the luminous efficiency of the emitting layer, as taught by Song.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A2 (“Heo”) as applied to claim 6 above, and further in view of Jarikov et al. US 2007/0126347 A1 (“Jarikov”).
Regarding claim 9, Mujica in view of Heo teach the modified compound as described above with respect to claim 6. Mujica teaches an emitting layer of an organic electroluminescent device may comprise a plurality of emitters (col. 118, lines 14-17) and additionally teaches the compound of formula 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to add a second emitter to the emitting layer of Mujica in view of Heo, because one of ordinary skill in the art would reasonably have expected the elements of the emitting layer and a second emitter to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose the second emitter to be a fluorescent emitter, because it would have been choosing either a phosphorescent or fluorescent emitter, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the second emitter in the emitting layer of the organic electroluminescent device of Mujica in view of Heo and possessing the benefits taught by Mujica.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a second emitter having the benefits taught by Mujica in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The emitter represented by formula (I) will herein after be referred to as the first emitter.
Mujica in view of Heo fails to teach the energy level of the singlet state of the first emitter is greater than an energy level of singlet state of the second emitter. However, as stated above with respect to claim 1, the first emitter is a charge transfer compound.
In the analogous art of organic light-emitting devices, Jarikov teaches a harmful charge transfer complex would be one whose electronic energy for the first singlet excited state is lower than the electronic energy for the emissive excited state of the dopant (¶ [0216]). Jarikov teaches this situation 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a second emitter so that its first singlet excited state is lower than that of the first emitter (the charge transfer compound), based on the teaching of Jarikov.  The motivation for doing so would have been to prevent the reduction of the emitter and device efficiency, as taught by Jarikov.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A2 (“Heo”) as applied to claim 9 above, and further in view of Yang et al. US 2016/0163989 A1 (“Yang”).
Regarding claim 10, Mujica in view of Heo teach the modified compound as described above with respect to claim 9. Mujica in view of Heo is silent as to the triplet state of the first emitter, the second emitter, and the host.
Yang teaches an emitting layer that includes a first dopant of a charge transfer compound, a host, and a second dopant, wherein the triplet energy of the first dopant (the charge transfer compound) may be smaller than the triplet energy of the host and larger than the triplet energy of the second dopant (¶ [0117]-[0118]). Yang teaches in this example, the emitting efficiency and color purity may be improved (¶ [0117]-[0118]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a matrix material and second emitter so that the triplet energy level of the first emitter (the modified compound of Mujica in view of Heo) is smaller than the triplet energy level of the host and greater than the triplet energy level of the second emitter, based .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A2 (“Heo”) as applied to claim 13 above, and further in view of Stossel et al. WO 2004/081017—using US 2006/0220004 A1 as English translation (“Stossel”).
Regarding claim 14, Mujica in view of Heo teach the modified compound as described above with respect to claim 13. Mujica further teaches the organic electroluminescent device may comprise a hole-blocking layer (col. 116, lines 1-6). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the organic electroluminescent device to comprise a hole-blocking layer, because one of ordinary skill in the art would reasonably have expected the elements of the hole-blocking layer and the organic electroluminescent device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Mujica teaches suitable matrix materials, preferably for fluorescent emitters, including polypodal metal complexes listed in WO 2004/081017 (Stossel) (col. 152, lines 1-12).
Stossel teaches new types of metal complexes that can be used as active components in a series of different types of applications which can be classed within the electronics industry, wherein the inventive compounds are described by the structure 1 (abstract). Stossel teaches compounds of structure 1 are organometallic compounds of polypodal ligands (¶ [0040]) and teaches specific examples 
    PNG
    media_image18.png
    207
    158
    media_image18.png
    Greyscale
(¶ [0083]). Stossel teaches the inventive compounds of structure 1 used in electroluminescent devices in the EL material as matrix material in combination with a dopant lead to high efficiencies (¶ [0037]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by structure 1 as the matrix material of the third emitter layer of Mujica in view of Heo, based on the teaching of Stossel.  The motivation for doing so would have been to obtain a third emitting layer with a high efficiency, as taught by Stossel. Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically use Example 1 as the matrix material of the third emitting layer, because it would have been choosing a compound represented by structure 1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the matrix material in the third emitting layer of the organic electroluminescent device of Mujica and possessing the benefits taught by Stossel.  One of ordinary skill in the art would have been motivated to produce additional devices comprising polypodal metal complex matrix materials of structure 1 having the benefits taught by Stossel in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Mujica is silent as to the specific material of the hole-blocking layer.
Stossel teaches the inventive compounds represented by structure 1 used as the hole blocking layer material in electroluminescent devices lead to higher efficiencies (¶ [0036]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by structure 1 as the hole blocking layer of the organic electroluminescent device of Mujica in view of Heo, based on the teaching of Stossel.  The motivation for doing so would have been to obtain a high efficiency, as taught by Stossel. Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically use Example 1 as the hole blocking layer material, because it would have been choosing a compound represented by structure 1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the hole blocking layer material of the organic electroluminescent device of Mujica and possessing the benefits taught by Stossel.  One of ordinary skill in the art would have been motivated to produce additional devices comprising compounds of structure 1 having the benefits taught by Stossel in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As the matrix material of the third emitting layer and the hole blocking layer material are Example 1 of Stossel, the organic electroluminescent device of Mujica in view of Heo and Stossel reads on the limitation wherein a material of the third host is the same as a material of the hole blocking layer.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A2 (“Heo”) as applied to claims 11 and 13 above, and further in view of Goushi et al. US 2016/0248036 A1 (“Goushi”).
Regarding claims 15 and 17, Mujica in view of Heo teach the modified compound as described above with respect to claim 13. Mujica in view of Heo is silent as to the energy level of the singlet states of the first emitter, and the emitters of the second emitting layer and the third emitting layer. However, 
    PNG
    media_image19.png
    175
    235
    media_image19.png
    Greyscale
 is an electron acceptor moiety and the group 
    PNG
    media_image20.png
    148
    162
    media_image20.png
    Greyscale
is an electron donor moiety (instant ¶ [0042] and [0044]). As shown above, the first emitter of Mujica in view of Heo comprises both of these groups and thus comprises an electron acceptor moiety and an electron donor moiety. Additionally, the instant specification teaches the claimed charge transfer compound of formula (I) has delayed fluorescence property and that compound 1 is an example of a compound represented by formula (I) (instant ¶ [0087] and [0054]). Since Mujica in view of Heo teaches compound 1, the same structure as disclosed by the Applicant, the first emitter of Mujica in view of Heo having delayed fluorescence property is considered to be inherent, absent evidence otherwise. See MPEP 2112.
Goushi teaches an organic electroluminescent device comprising at least two organic layers including a light emitting layer and a delayed fluorescent exciplex layer containing a donor compound and an acceptor compound (abstract). Goushi teaches the light emitting layer contains a host compound and a guest compound, wherein the guest compound is a fluorescent material (¶ [0009] and [0015]). Goushi teaches the organic electroluminescent device satisfies the condition ES1>ES1G, wherein ES1 represents a lowest singlet excitation energy level of the delayed fluorescent exciplex formed with the donor compound and the acceptor compound, and ES1G represents a lowest singlet excitation energy level of the guest compound (¶ [0009]). Goushi teaches in an organic electroluminescent device that satisfies the above expression, wherein the delayed fluorescent exciplex layer is provided between the 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose emitters of the second and third emitting layers so that they satisfy the condition wherein their singlet energy states are lower than the singlet energy state of the first emitter, based on the teaching of Goushi.  The motivation for doing so would have been to efficiently emit fluorescent light and provide high light emission efficiency, as taught by Goushi.
Thus, the first emitter (the modified compound of Mujica in view of Heo) has a singlet energy state greater than that of both the emitter of the second emitting layer and the emitter of the third emitting layer, reading upon the limitations of claims 15 and 17.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A2 (“Heo”) as applied to claims 11 and 13 above, and further in view of Yang et al. US 2016/0163989 A1 (“Yang”) and Ma et al. US 9,722,200 B2 (“Ma”).
Regarding claims 16 and 18, Mujica in view of Heo teach the modified compound as described above with respect to claims 11 and 13. Mujica in view of Heo is silent as to the triplet states of the first emitter and the host of the first emitting layer.
Yang teaches an emitting layer that includes a first dopant of a charge transfer compound, a host, and a second dopant, wherein the triplet energy of the first dopant (the charge transfer compound) may be smaller than the triplet energy of the host and larger than the triplet energy of the 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a host material for the first emitting layer and to choose a second emitter so that the triplet energy level of the first emitter (the modified compound of Mujica in view of Heo) is smaller than the triplet energy level of the host and greater than the triplet energy level of the second emitter, based on the teaching of Yang.  The motivation for doing so would have been to improve emitting efficiency and color purity, as taught by Yang.
Mujica is silent as to the singlet state of the first emitter and the host of the first emitting layer, the singlet states of the host material and emitter of the second emitting layer, and the singlet states of the host material and emitter of the third emitting layer.
Ma teaches organic light-emitting diodes comprising a fluorescent emissive layer (abstract). Ma teaches when the host material has a S1 (singlet) energy level that is higher than a S1 energy level of the fluorescent dopant, this may allow an exciton of the host material to more readily transfer excited singlet energy to a lower S1 energy dopant, as compared to a dopant that has a higher S1 energy than the host material (col. 11, lines 61-67 to col. 12, 61-67).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a host material for the first emitting layer so that its singlet energy level is higher than that of the first emitter, based on the teaching of Ma.  Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose host materials and emitters for the second and third emitting layers so that the singlet energy level of the host materials of the second and third emitting layers are higher than the singlet energy levels of their respective emitters. The motivation for doing so would have been to more readily transfer excited singlet energy to the emitter, as taught by Ma.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. US 9,978,949 B2 (“Mujica”) in view of Heo et al. US 2018/0337341 A2 (“Heo”) as applied to claim 6 above, and further in view of US 2017/0222183 A1 (“Cho”).
Regarding claim 20, Mujica in view of Heo teach the modified compound as described above with respect to claim 6. Mujica teaches the organic electroluminescent device is disposed on a substrate (col. 193, lines 27-36).
Mujica in view of Heo is silent as to an encapsulation film covering the organic electroluminescent device. 
Cho teaches an organic electronic device including an encapsulation film, wherein the encapsulation film effectively prevents the penetration of moisture or oxygen from the outside into the organic electronic device (abstract). Cho teaches in Fig. 3 (shown below) the encapsulation film 3 covers the organic electronic element 23 (¶ [0063]).

    PNG
    media_image21.png
    282
    566
    media_image21.png
    Greyscale
(pg. 2)
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to cover the organic electroluminescent device of Mujica in view of Heo with an encapsulation film, based on the teaching of Cho.  The motivation for doing so .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



 
/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786